Appeal by the defendant from a judgment of the Supreme Court, Queens County (Corrado, J.), rendered October 11, 1994, convicting him of robbery in the first degree, robbery in the second degree, and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
To the extent the defendant contends that the court’s restriction of his cross-examination of the complainant precluded him from presenting a "frame-up” defense, the contention is unpreserved for appellate review (see, People v Robinson, 88 NY2d 1001, 1002; CPL 470.05 [2]). While the court did err in precluding cross-examination of the complainant regarding certain prior misconduct and criminal acts which were relevant to his general credibility, that error was harmless beyond a reasonable doubt (see, People v Batista, 113 AD2d 890; People v Allen, 67 AD2d 558, affd 50 NY2d 898).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Pizzuto, J. P., Altman, McGinity and Luciano, JJ., concur.